Appeal from a judgment (denominated order) of the Supreme Court, Orleans County (James P. Punch, A.J.), entered May 28, 2013 in a habeas corpus proceeding. The judgment dismissed the petition.
It is hereby ordered that the judgment so appealed from is unanimously affirmed without costs.
Memorandum: We reject the contention of petitioner that Supreme Court erred in dismissing his petition for a writ of habeas corpus. The remedy of habeas corpus is unavailable because petitioner would not be eligible for immediate release from custody in the event that he succeeded on the merits of the proceeding (see People ex rel. Porter v Napoli, 56 AD3d 830, 831 [2008]; see also People ex rel. Hinton v Graham, 66 AD3d 1402, 1402 [2009], lv denied 13 NY3d 934 [2010], rearg denied 14 NY3d 795 [2010]). We note that, although this Court has the power to convert this proceeding into one pursuant to CPLR article 78 (see People ex rel. Brown v New York State Div. of Parole, 70 NY2d 391, 398 [1987]), we deem such conversion to be inappropriate on the record before us. Finally, contrary to petitioner’s contention, petitioner was afforded meaningful representation by the attorney assigned to represent him in connection with the habeas corpus proceeding {see generally People *1306v Stultz, 2 NY3d 277, 287 [2004], rearg denied 3 NY3d 702 [2004]; People v Benevento, 91 NY2d 708, 712 [1998]). Present — Scudder, P.J., Fahey, Peradotto, Carni and Whalen, JJ.